Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 7:
The claims will remain rejected under the same headings and for the same reasons as discussed in the Final Office Action of 8/10/2021.

Continuation of 12:
Applicant’s arguments filed 10/8/2021 have been fully considered and are not convincing.

Applicant argues the rejections are allowable for the reasons set forth in the response to the previous Office Action and incorporates the remarks.  The examiner has addressed those remarks in the Final Office Action and incorporates the response herein.

Applicant argues the coating composition disclosed in OSBORNE is clear, transparent or translucent.  Applicant argues a coating composition of the type disclosed in GIGLIOTTL is gray.   Applicant argues OSBORNE neither teaches nor suggests that the method disclosed therein can be used with gray coating compositions which are not clear, transparent or translucent.  Applicant argues OSBORNE makes it clear that the coating composition to which a colored indicator can be added for coating thickness determination purposes must be clear, transparent or translucent and a coating composition according to GIGLIOTTI which contains significant amounts of aluminum powder is not clear, transparent or translucent.  Applicant argues a coating composition according to GIGLIOTTI would be colored before a color indicator according to OSBORNE has been added thereto.  In response to applicant’s argument, 

Applicant argues that titanium dioxide cannot be decomposed by a thermal treatment and also cannot reasonably be considered to not influence the properties of the final coating.  Applicant argues the Examiner has not provided any evidence to support the allegation that titanium dioxide can thermally decompose to other oxides and metallic titanium and has not indicated under which temperature conditions a corresponding “decomposition” would take place.  Applicant argues it is not seen that the alleged decomposition products would not affect the final coating properties.  In response to applicant’s argument, the titanium dioxide of Gigliotti qualifies as a “further” coloring and/or color-imparting substance as is currently claimed.  Applicant argues the examiner has not pointed to a process condition under which decomposition would occur; however, the present claims do not actually require a thermal decompositions step.  As titanium dioxide is capable of decomposition it meets the present claim language. Furthermore, since the titanium dioxide meets the requirement of thermal decomposition, the requirement of not affecting the final coating properties is optional.

Applicant argues the dependent claims are allowable for the reasons discussed with respect to the independent claims; however, this is not convincing as discussed above.

Applicant argues HOLUB has nothing to do with coating compositions and is not concerned with determining the thickness or uniformity of an applied layer based on color. Applicant argues one wishing to provide a method for determining the thickness of a layer of a coating composition applied onto a metallic surface would not look to HOLUB.  In response to applicant's argument that Holub is In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Holub is reasonably pertinent to the particular problem with which applicant was concerned because Holub is directed to color sensing.


/TABATHA L PENNY/Primary Examiner, Art Unit 1712